Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 1 of 8 PageID #: 811




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 ANTONE SILVA,
      Plaintiff,
 v.                                                      C.A. No. 1:19-cv-00429-MSM-LDA

 STATE OF RHODE ISLAND, TOWN
 OF TIVERTON, PATRICK W. JONES,
 Individually and as Chief of Police for the
 Tiverton Police Department, SERGEANT
 MICHAEL BARBOZA, JOSHUA
 PELLETIER and RYAN HUBER,
         Defendants.


       TIVERTON DEFENDANTS’ SECOND STATEMENT OF DISPUTED FACTS

 I.     Introduction

        Now come Defendants Town of Tiverton, Patrick W. Jones, Michael Barboza, Joshua

 Pelletier, and Ryan Huber, pursuant to Local Rule 56, and hereby submit their response to Plaintiff

 Antone Silva’s Statement of Undisputed Facts, Docket at #47.

 II.    Disputed and Undisputed Facts

 1.     On April 14, 2018, the Plaintiff was arrested by the Tiverton Police and charged with
        domestic simple assault on his girlfriend, Darcie LaPointe. See Exhibit 1, attached hereto,
        Plaintiff’s Answers to State’s Interrogatories, Answer to Interrogatory No. 19.

        Response: Undisputed.

 2.     As a result of the April 14, 2018 arrest, a No-Contact Order was issued against the Plaintiff.
        See Ex. 1, Answer to Interrogatory No. 19.

        Response: Undisputed.

 3.     On June 21, 2018, the underlying case was dismissed as well as the First No-Contact Order
        by the Newport County District Court. See Ex. 1, Answer to Interrogatory No. 19.

        Response: Undisputed.

 4.     On September 8, 2018, the Plaintiff was arrested a second time by Defendant, Joshua
        Pelletier (“Officer Pelletier”) of the Tiverton Police at the Tiverton Twin River Casino for

                                                  1
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 2 of 8 PageID #: 812




       allegedly violating the No-Contact Order that had been dismissed on June 21, 2018. See
       Ex. 1, Answer to Interrogatory No. 3; see also Exhibit 2, attached hereto, Deposition
       Transcript of Sergeant Michael Barboza (“Sergeant Barboza”), at ps. 8:15-24 – 9:1; 10:2-
       13; Exhibit 3, attached hereto, Deposition Transcript of Officer Pelletier, at p. 12:14-20.

       Response: Undisputed.

 5.    Upon making the arrest of the Plaintiff on September 8, 2018, Officer Pelletier failed to
       speak with or check with a member of the Tiverton Police Department to determine
       whether the No-Contact Order for which he was arresting Plaintiff had been previously
       dismissed. See Ex. 3, at p. 13:20-24 – 14:1-6.

       Response: Disputed. The Tiverton Defendants dispute that Pelletier failed to
       determine whether the no contact order was previously dismissed. Pelletier
       confirmed with dispatch that the no contact order was active according to the
       RONCO system. Tiverton Defendants’ Exhibit F, Docket at #35-7, at Response No.
       15.

 6.    As a result of the September 8, 2018 arrest, a second no-contact order was entered against
       the Plaintiff on September 10, 2018 (the “Second No-Contact Order”). See Exhibit 4,
       attached hereto, Deposition Transcript of Maureen Palazzo, at p. 26:20-24.

       Response: Undisputed.

 7.    The First No-Contact Order entered on April 14, 2018 and dismissed on June 21, 2018 was
       subsequently sent to RONCO who documented the termination on September 10, 2018.
       See Ex. 4, at p. 30:19-23.

       Response: Undisputed.

 8.    The second No-Contact Order issued on September 10, 2018 was also terminated. See Ex.
       4, at p. 23:23-24 – 24:1-3.

       Response: Undisputed.

 9.    The Second No-Contact Order was marked by the Court as being accepted into RONCO’s
       computerized criminal history system on September 11, 2018. See Ex. 4, at p. 24:5-8.

       Response: Undisputed to the extent that the creation of the second no contact order
       was accepted into RONCO’s computerized criminal history system on September 11,
       2018. Disputed to the extent that the termination of the second no contact order was
       accepted into the system on that date; the termination was accepted into the system
       on December 31, 2018. Tiverton Defendants’ Exhibit C, Docket at #35-4, at Response
       No. 9.




                                                2
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 3 of 8 PageID #: 813




 10.   Additionally, on September 10, 2018, an electronic J-LINKS notification update was sent
       to the Tiverton Police Department, notifying them of the dismissal of the Second No-
       Contact Order. See Ex. 4, at p. 24:16-22; see also Exhibit 5, attached hereto, Court Docket
       from Case No. 21-2018-01838; Exhibit 6, attached hereto, Deposition Transcript of Chief
       Patrick Jones (“Chief Jones”), at p. 49:14-23.

       Response: Undisputed.

 11.   J-LINKS is a court connect system that links the police department with the court system.
       That notifies the police department of actions taken by the Court on pending cases. See Ex.
       6, at p. 12:19-21.

       Response: Undisputed.

 12.   If a J-LINKS update is made in the court’s system regarding a protection order being
       terminated, that information would be received by the prosecution officer of the respective
       police department. See Ex. 6, at p. 14:24 – 15:1-13.

       Response: Undisputed.

 13.   It is undisputed that Sergeant Michael Barboza (“Sergeant Barboza”) is the prosecution
       officer for the Town of Tiverton. See Ex. 6, at p. 13:15-18; see also Ex. 2, at p. 6:9-20.

       Response: Undisputed.

 14.   Sergeant Barboza is the individual who would be aware of the termination of a No-Contact
       Order for a Tiverton case as the prosecuting officer for Tiverton. See Ex. 6, at ps. 16:19-
       24; 17:1-3; 71:14-22.

       Response: Undisputed.

 15.   Sergeant Barboza was aware of the termination of the April 2018 No-Contact Order, along
       with the dismissal of the underlying case, on June 21, 2018. See Ex. 2, at p. 17:17-22; see
       also Ex. 6, at p. 15:9-13.

       Response: Undisputed.

 16.   Sergeant Barboza was also in court on September 10, 2018 and dismissed the Plaintiff’s
       second arrest from September 8, 2018, which was subsequently ordered to be dismissed by
       the Newport County District Court. See Ex. 2, at ps. 12:15-24; 13:1-12; 48:5-11.

       Response: Undisputed.

 17.   Sergeant Barboza admitted under oath that after a case is dismissed, it is the custom and
       practice of the Tiverton Police Department to go back to the police department and enter



                                                3
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 4 of 8 PageID #: 814




       information into the department’s computer system regarding such a dismissal by entering
       the arrest number and closing out the arrest. See Ex. 2, at p. 19:8-13.

       Response: Undisputed.

 18.   Information regarding such a dismissal or the closing out of an arrest is available within
       the Tiverton Police Department’s computer system. See Ex. 2, at p. 19:14-17; see also Ex.
       6, at p. 47:17-22.

       Response: Undisputed.

 19.   On September 10, 2018, Sergeant Barboza testified that he returned to the Tiverton Police
       Station to enter the dismissal of the September 10, 2018 arrest matter that same day and
       closed out the arrest in the Tiverton Police Department’s system. See Ex. 2, at p. 56:4-12.

       Response: Undisputed.

 20.   Sergeant Barboza also testified that he spoke to the detectives regarding the dismissal,
       specifically indicating that the Plaintiff’s No-Contact Order from April 2018 was not active
       anymore. See Ex. 2, at p. 56:4-12.

       Response: Disputed. The Tiverton Defendants dispute that Barboza definitively told
       other detectives in the department that Plaintiff’s April 2018 no contact order was no
       longer active. The testimony cited above reads as follows:

              Q       I see. Okay. Only a couple more questions.
                      Did you speak to -- you testified that you
                      didn’t communicate with anybody about the
                      dismissal, the September 10 case; correct?

              A       I can’t tell you I did or I didn’t. I probably
                      came back here and told the guys in detectives,
                      Yeah. This guy’s order was not active anymore,
                      you know. And I closed the case out of the
                      system.

       Plaintiff’s Exhibit 2, Docket at #45-2, at 56:4-12.

 21.   On September 10, 2018, Officer Pelletier himself was a detective in the Tiverton Police
       Department, and would know about the dismissal of the Plaintiff’s No-Contact Order by
       Sergeant Barboza. See Ex. 3, at p. 8:14-24 – 9:1-4.

       Response: Disputed. The Tiverton Defendants dispute that Pelletier would have
       known about the dismissal of the no contact order simply by virtue of being a detective
       in the Tiverton Police Department the day it was dismissed. There is no evidence in
       the record that Pelletier was physically present at police headquarters at the time

                                                4
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 5 of 8 PageID #: 815




       Barboza returned from court and “probably…told the guys in detectives” that the no
       contact order was no longer active. Plaintiff’s Exhibit 2, Docket at #45-2, at 56:8-9.
       Furthermore, Pelletier testified that Barboza never told him that the case had been
       dismissed. Tiverton Defendants’ Exhibit Z, June 3, 2020 Deposition Transcript of
       Joshua Pelletier, at 44:22-24.

 22.   On December 8, 2018, Officer Huber of the Tiverton Police Department responded to the
       Plaintiff’s house based on a call from the Plaintiff about his girlfriend Darcie Silva. See
       Exhibit 7, attached hereto, Town’s Answers to Plaintiff’s Interrogatories, Answer to
       Interrogatory No. 15.

       Response: Undisputed.

 23.   Officer Pelletier, who ultimately prepared the December 2018 police report, indicated in
       said report for his December 10, 2018 narrative that “dispatch advised units that there was
       an active No Contact/Protection Order between Darcie Silva (Protected Party) and Antone
       Silva.” See Ex. 3, at p. 38:5-16. see also Exhibit 8, attached hereto, Town’s Responses to
       Plaintiff’s Requests for Production of Documents, Response No. 14, at Bates Stamp No.
       Tiverton-RFP-000608.

       Response: Disputed. The Tiverton Defendants dispute that Pelletier prepared the
       December 10, 2018 police narrative, which was in fact prepared by Huber as indicated
       at the top of the page. Plaintiff’s Exhibit 8, Docket at #45-8, at 3. Pelletier prepared
       the December 28, 2018 police narrative accompanying the arrest report of the same
       date. Tiverton Defendants’ Exhibit AA, Personnel Narrative for Detective Joshua D.
       Pelletier for Arrest No. 18-493-AR.

 24.   Officer Pelletier testified that, at the time of the Plaintiff’s arrest, he was unaware of the
       fact that the no-contact order was the was previously dismissed by the Court, which was
       specifically a Tiverton case. See Ex. 3, at 39:7-17.

       Response: Undisputed.

 25.   Officer Pelletier also testified that ordinarily dispatch does not tell officers the city, town,
       or municipality from where an active No-Contact Order originates. See Ex. 3, at p. 39:18-
       24 – 40:1.

       Response: Undisputed.

 26.   Notwithstanding this statement, the Police Report, which Officer Pelletier himself
       authored, specifically notes that the active No-Contact Order upon which the Plaintiff’s
       December 2018 arrest was based on the December 10, 2018 Second No-Contact Order, a
       Tiverton case, and, as noted above, for which a J-LINKS electronic notification update was
       sent to the Tiverton Police Department on September 10, 2018. See Ex. 2, at p. 56:4-12;
       Ex. 3, at p. 34:9-18; Ex. 6, at p. 49:14-23; Ex. 8, at Bates Stamp No. Tiverton-RFP-000633.



                                                  5
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 6 of 8 PageID #: 816




       Response: Disputed. The Tiverton Defendants dispute that Pelletier authored the
       portion of the police report referenced; the referenced portion of the police report is
       a Specific Query Report run by Dispatcher Brooke K. Gubala at police headquarters
       in response to a request from Pelletier on the scene. Plaintiff’s Exhibit 8, Docket at
       #45-8, at 4. Additionally, although the Specific Query Report provides the District
       Court case number associated with the no contact order, the report itself does not
       indicate that the Tiverton Police was involved in the case. Id.

 27.   Based upon the police report narrative authored by Officer Pelletier on December 8, 2018,
       on December 19, 2018, Sergeant Barboza signed an arrest warrant for the Plaintiff’s arrest
       for alleged violation of the Second No-Contact Order. See Ex. 2, at ps. 9:21-24 – 10:1.

       Response: Disputed. The Tiverton Defendants dispute that Pelletier authored the
       narrative arising from the Tiverton Police Department’s response to Plaintiff’s home
       on December 8, 2018; that narrative was instead authored by Huber. Plaintiff’s
       Exhibit 8, Docket at #45-8, at 4.

 28.   Sergeant Barboza testified that once the warrant was left for his review and signature, he
       believed that the responding officers “followed all the steps. They called RONCO.
       RONCO confirmed…the protection order [was] active.” See Ex. 2, at p. 66:10-12.

       Response: Undisputed.

 29.   Eleven (11) days elapsed between Officers Huber and Pelletier first learning of the
       existence of the active no-contact order and their subsequent drafting of the arrest warrant
       and its execution by Sergeant Barboza. See Ex. 2, at p. 9:21-24 – 10:1.

       Response: Disputed. The Tiverton Defendants dispute that Pelletier first learned of
       the existence of the active no contact order at the same time as Huber and that
       Pelletier was involved in drafting the arrest warrant; there is no evidence in the
       record that Pelletier was involved in the December events until his arrest of Plaintiff
       on December 28, 2018.

 30.   Sergeant Barboza testified that he did not speak with any officers in the course of reviewing
       or presenting the warrant. See Ex. 2, at p. 28:21 – 29:4; 66:7-16, 66:22-24 – 67:1-2.

       Response: Undisputed.

 31.   The information regarding the dismissal of the Second No-Contact Order was thus
       available in the Tiverton Police Department’s system at the time of the Plaintiff’s
       December 2018 arrest See Ex. 2, at p. 56:4-12.

       Response: Undisputed.




                                                6
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 7 of 8 PageID #: 817




 32.   Based upon the police report from December 8, 2018, an arrest warrant was signed by
       Sergeant Barboza against the Plaintiff for alleged violation of a No-Contact Order. See Ex.
       2, at p. 9:21-24 – 10:1.

       Response: Disputed. The Tiverton Defendants dispute that Barboza signed the
       warrant based on the police report from the Tiverton Police Department’s encounter
       with Plaintiff originating on December 8, 2018. Barboza signed the arrest warrant
       based on the contents of the warrant application that he reviewed. Tiverton
       Defendants’ Exhibit J, Docket at #35-11, at 66:7-21.

 33.   Subsequently, on December 28, 2018, the Plaintiff was arrested by Office Pelletier for an
       alleged violation of a No-Contact Order. See Ex. 1, Answer to Interrogatory No. 19.

       Response: Undisputed.

 34.   At the time of the arrest, both the Plaintiff and his girlfriend advised Office Pelletier that
       the No-Contact Order had been terminated. See Affidavit of Antone Silva.

       Response: Disputed. The Tiverton Defendants dispute that Darcie Silvia was present
       during Plaintiff’s arrest on December 28, 2018. Tiverton Defendants’ Exhibit Z at
       19:23-20:3.

 35.   Despite department rules and regulations, requesting that Office Pelletier check with the
       police department, or the Court he nevertheless arrested the Plaintiff a second time.

       Response: Disputed. The Tiverton Defendants dispute that Pelletier failed to follow
       department rules and regulations by failing to check with the police department
       regarding the no contact order. Pelletier contacted dispatch, who then confirmed
       with RONCO that the no contact order was active. Tiverton Defendants’ Exhibit F,
       Docket at #35-7, at Response No. 15. The Tiverton Police Department’s rules and
       regulations provide that contacting dispatch is one means by which an officer can
       confirm the existence of an active no contact order. Tiverton Defendants’ Exhibit V,
       Docket at #35-23, at 8.

 36.   According to the Bureau of Criminal Identification’s own training manual instructions,
       anytime a police department calls BCI after-hours to verify the active state of a No-Contact
       Order, the police department is always instructed to double-check this with the Courts to
       verify the accuracy of whether a No-Contact Order is active or not. See Exhibit 9, attached
       hereto, Deposition Transcript of Edward Troiano, at p. 17:18-24 – 18:1-3; 19:4-11; see also
       Exhibit 10, attached hereto, BCI Training Instructions.

       Response: Undisputed.

 37.   Despite Officer Pelletier’s testimony that dispatch contacted “RONCO” at BCI on
       December 8, 2018 to confirm the active status of the Second No-Contact Order against the
       Plaintiff, it dispatch did not contact the Courts at any time to confirm and double-check

                                                 7
Case 1:19-cv-00429-MSM-LDA Document 51 Filed 08/13/20 Page 8 of 8 PageID #: 818




        whether the Second No-Contact Order was active or not, as BCI would ordinarily instruct
        them to do. See Ex. 3, at p. 38:5-16; 39:18-24 – 40:1.

        Response: Undisputed.

 38.    The Defendant State of Rhode Island has admitted that it is not contesting its liability for
        the Plaintiff’s first arrest in September 2018. Its employees were negligent with respect to
        the failure to notify RONCO that the No-Contact Order was terminated on June 21, 2018
        resulting in the Plaintiff’s December 8, 2018 arrest. See Defendant State of Rhode Island’s
        Statement of Undisputed Facts in Support of its Objection to Plaintiff’s Motion for
        Summary Judgement.

        Response: Objection. Plaintiff’s assertion that State employees were negligent is
        improper in a statement of undisputed facts.

                                                      Defendants,
                                                      By their attorneys,

                                                      /s/Marc DeSisto

                                                      /s/Patrick K. Burns
                                                      Marc DeSisto, Esq. (#2757)
                                                      Patrick K. Burns, Esq. (#10107)
                                                      DESISTO LAW LLC
                                                      60 Ship Street
                                                      Providence, RI 02903
                                                      (401) 272-4442
                                                      marc@desistolaw.com
                                                      pburns@desistolaw.com



                                 CERTIFICATION OF SERVICE

       I hereby certify that on this 13th day of August, 2020, I electronically filed and served this
 document through the electronic filing system upon the following:

        Brian R. Cunha, Esq. (#4074)                  Alexander D. Schultheis, Esq. (#9534)
        brian@briancunha.com                          aschultheis@riag.ri.gov

                                                      Andrea Shea, Esq. (#9702)
                                                      ashea@riag.ri.gov


                                                      /s/Patrick K. Burns



                                                  8
